DETAILED ACTION

This action is responsive to papers filed on 11/5/2021.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Delug (U.S. Pub No. 2015/0006277) in view of Buchanan (U.S. Pub No. 2011/0107265).
Regarding claims 1, 19, and 20, Delug teaches generating a rule conditions section of a graphical user interface (GUI) that is configured to display online advertising space inventory distribution rule information, the GUI configured to display a plurality of parameters of a rule condition of a plurality of rule conditions of a rule of a plurality of rules, each displayed parameter of the rule condition being graphically represented by a basic shape in the GUI, and each basic shape of the rule condition being labeled in the GUI with an alphanumerical indication of the graphically represented parameter and being clustered together in the GUI such that each basic shape of the rule condition is connected graphically with at least one other basic shape of the rule condition (Paragraphs 0038, 0049-0050, 
EXAMINER NOTE:  Applicant’s specification does not appear to give concrete examples of exactly what “rules”, “conditions”, and “parameters” are meant to be.  The specification gives examples of “condition categories”, which will be used in formulating a broadest reasonable interpretation for that limitation.  Since no clear indication is available as to what these terms mean, Examiner is interpreting them as follows:  Each different ad campaign of Delug is analogous to “a rule of a plurality of rules for distribution of an online advertising inventory”.  Further, each dimension of Delug is analogous to a “rule condition of a rule”.  Finally, each parameter of Delug is analogous to “a parameter of a rule condition”.  Further, with regard to “a graphical user interface (GUI) that is configured to display online advertising space inventory distribution rule information”, while Delug is directed to management of an ad campaign, the purpose of an ad campaign is to fill ad space with advertising from that campaign.  There are parameters, rule conditions, and rules that specify how that ad campaign is meant to have an inventory of ad space distributed to it.  Therefore, the GUI of Delug is believed to display “online advertising space inventory distribution rule information”.
However, alternatively, the claims are merely directed to the broad recitations of “rules”, “rule conditions”, and “parameters” of the rule conditions and how they are all contained within a GUI.  The 
Delug does not appear to specify each basic shape of the rule condition is individually movable to a different part of the cluster in the GUI and movement of one basic shape graphically representing a parameter causes a change in priority of the parameter relative to at least one other parameter of the plurality of parameters.  However, moveable interface elements within GUIs have been old and well known long before the filing of Applicant’s invention.  Microsoft Windows has offered the ability to more icons in whatever manner a user wishes since the 1990s.  Likewise, Microsoft Office has offered the ability to rearrange toolbars however a user desires since the 1990s as well.  Further, Buchanan Examiner notes that “priority” with regard to rule conditions is only mentioned within Applicant’s specification at Paragraphs 0086, 0089, and 0093.  Within these paragraphs, the term “priority” is never defined, nor is there any explanation as to whether a priority represents a number or something else concrete.  Rather, the term priority is only referred to in the specification with relation to a preferred placement, and therefore this is in line with Examiner’s interpretation of Buchanan.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow a user to rearrange and move the GUI elements of Delug in order to make a more satisfying and manageable experience.
Regarding claim 2, Delug teaches each parameter of the plurality of parameters is associated with a rule condition category selected from the group of rule condition categories consisting carrier preference (carrier), device make and model preference (device), geographic preference (country), and operating system preference (OS version, Figures 4-9). 
Delug does not appear to specify ad position and ad size.  However, ad position and ad size have been important elements in the serving of advertising long before the filing of Applicant’s invention.  
Regarding claim 3, Delug teaches each rule of the plurality of rules comprises a pricing parameter (Figure 5, References 510 and 512, Figure 6).
Regarding claim 7, Delug teaches each basic shape of the rule condition is connected graphically with at least one other basic shape of the rule condition by abutting the at least one other basic shape (Figures 4-9, basic shape is a rectangle abutting other rectangles).
Regarding claim 8, Delug teaches each basic shape of the rule condition is a regular polygon, and wherein the abutting of one of the basic shapes to another basic shape of the rule condition comprises the abutting sides of the abutting shapes being orthogonal to each other (Figures 4-9, basic shape is a rectangle abutting other rectangles orthogonally, since a polygon is a geometric figure bounded by 3 or more lines, a rectangle is a polygon).
Regarding claim 9, Delug teaches the end points of the lines of the sides abutting each other are aligned with each other such that neither one of the lines of the abutting sides extends past the other (Figures 4-9, abutting sides of rectangles end at the same point such that neither line extends past the other).
Regarding claim 14, Delug teaches the displaying of the plurality of the rule conditions in the rule summary section of the GUI comprises displaying each of the plurality of parameters of each rule condition of the plurality of rule conditions (Figures 4-9, all parameters are displayed as well as conditions).
Regarding claims 15 and 16, these claims recite the rule conditions section and the rule summary section of the GUI are displayed at different times or at the same time.  It could be argued that Delug does or does not specify one or both of these limitations.  However, these are the 2 only possible scenarios.  Either different sections of the GUI could be displayed at different times, or at the same time.  There are no other options.  Therefore, it would have been obvious to try, by one having ordinary skill in the art at the time the invention was made, to display portions of the GUI at the same or different times, since there are a finite number of identified predictable solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Regarding claim 17, Delug teaches generating a parameters selection section of the GUI that is configured to: display a set of selectable parameters that are each selectable to be added to a selected rule condition of a plurality of rule conditions of a rule of the plurality of rules; and 32Docket No. 085804.122650NONPROVISIONAL upon selection of one of the selectable parameters, display the selected parameter in an area of the rule conditions section separate from the plurality of parameters of the rule condition or as part of the cluster of the plurality of parameters (Figures 4-9, lots of selectable parameters including “adjust bid”, “on/off”, and when those parameters are selected, the selected parameter is displayed in the cluster with everything else).
Regarding claim 18, Delug does not appear to specify moving the basic shape graphically representing a selected parameter of the plurality of parameters to a different part of the cluster from within the rule conditions section in response to a user interacting with the section.  However, moveable interface elements within GUIs have been old and well known long before the filing of Applicant’s invention.  Microsoft Windows has offered the ability to more icons in whatever manner a user wishes since the 1990s.  Likewise, Microsoft Office has offered the ability to rearrange toolbars however a user desires since the 1990s as well.  Further, Buchanan teaches a GUI with a grid-like interface that has .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Delug (U.S. Pub No. 2015/0006277) in view of Buchanan (U.S. Pub No. 2011/0107265), and further in view of Lymbery (U.S. Pub No. 2010/0169225).
Regarding claim 4, Delug does not appear to specify each basic shape of the rule condition is connected graphically with at least one other basic shape of the rule condition by being directly next to the at least one other basic shape without any other shape of the rule condition positioned between the two basic shapes.  However, this is merely an alteration to the appearance of the GUI, and Lymbery teaches the design of a GUI that incorporates the same type of honeycomb interface depicted in Figures 4-7 of Applicant’s specification.  This GUI of Lymbery is believe to teach each basic shape is connected graphically with at least one other basic shape by being directly next to the at least one other basic shape without any other shape positioned between the two basic shapes (Paragraph 0029, Figure 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a visually pleasing interface such as a honeycomb interface as taught by Lymbery since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5, Delug teaches each basic shape of the rule condition is a regular polygon, and wherein the abutting of one of the basic shapes to another basic shape of the rule condition comprises the abutting sides of the abutting shapes being orthogonal to each other (Figures 4-9, basic 
Regarding claim 6, Delug teaches the end points of the lines of the sides abutting each other are aligned with each other such that neither one of the lines of the abutting sides extends past the other (Figures 4-9, abutting sides of rectangles end at the same point such that neither line extends past the other).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Delug (U.S. Pub No. 2015/0006277) in view of Buchanan (U.S. Pub No. 2011/0107265), and further in view of Rotenberg (U.S. Pub No. 2012/0030074).
Regarding claim 10, Delug does not appear to specify each basic shape of the rule condition is connected graphically with at least one other basic shape of the rule condition by a connector graphic.  The figures of the instant Application do not depict a “connector graphic”, which leaves this open to interpretation.  This is merely an alteration to the appearance of the GUI, and Rotenberg teaches a GUI utilizing a connector graphic (Paragraph 0057, Figure 6).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a visually pleasing interface such as that of Rotenberg since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 11 and 12, Delug does not appear to specify each connector graphic is a three-dimensional depiction of a straight wire and each basic shape of the rule condition is a sphere such that the cluster is similar in appearance to a three-dimensional depiction of a molecule.  However, this is merely an alteration to the appearance of the GUI, and Rotenberg teaches a GUI utilizing a connector 
Regarding claim 13, Delug does not appear to specify the cluster of basic shapes of the rule condition is depicted three-dimensionally and is configured to be viewed in an augmented reality environment or a virtual reality environment.  However, this is merely an alteration to the appearance of the GUI, and Rotenberg teaches a GUI depicted three-dimensionally that is configured to be viewed in a virtual reality environment (Paragraph 0057, Figure 6).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a visually pleasing interface such as that of Rotenberg since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant points to figures and paragraphs of the instant drawings and specification and argues “in view of at least the foregoing, it should be apparent that the GUI shown in figures 4-9 of Delug is structurally and functionally different from the claimed GUI.  That is, Delug’s GUI is starkly different from extremely broad, and continue to be read over by the applied references.  Should Applicant wish to incorporate more limiting language into the claims, this will be reevaluated.  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Other arguments in the response appear to be similar to past arguments, and therefore, the responses to those arguments from previous actions have been repeated below.

Applicant argues “Even assuming for the sake of discussion only that these demarcations can be considered to be rectangles, their purpose is only to differentiate between rows and columns. Delug does not disclose graphically representing parameters as shapes, let alone rectangles”.  However, once again, there is visually no difference between the claimed “basic shapes” of “connected graphically” of the claimed invention and the rectangles of Delug.  If the teachings of Delug only represent differentiating demarcations between data, then the same can be said of Applicant’s invention.  The fact remains that the rectangles meet the claim language as currently recited.  Examiner notes that as the specifics of the graphics on the display are further specified in dependent claims, further references were used to obviate those changes.

Applicant argues “moving a supposed rectangle in Delug's GUI would render the GUI useless”.  However, the claim does not require that no other shape moves when a basic shape is moved.  Should a user move one shape individually, it would be reasonable that other shapes would move as needed.  

Applicant argues “it is unclear how a website such as google could even be combined with Delug to yield the claimed subject matter”.  In the rejection of claim 2, Examiner explained how aspects such as ad position and ad size have been old and well known elements in ad serving long before the filing of Applicant’s invention.  This means that Applicant did not invent the concept of ad serving conditions including ad position or ad size.  This information is what is being combined with Delug to obviate the claim language.  Examiner merely provided examples, those being newspapers and google, which have been concerned with ad positioning and ad size long before the filing of Applicant’s invention.  Applicant requests clarification, however, the explanation can’t be clearer.  The claim is merely limiting the name or data associated with each parameter.  Examiner has showed that ad position and ad size have been important elements in the serving of ads, whether that’s related to a spot size or the size of an ad in a campaign, and Applicant has not provided reasons that this isn’t true.

Applicant argues “with respect to claims 15 and 16, it appears that the Examiner contends that different sections of Delug’s GUI could be displayed at different times or at the same time, but does not provide any support (with specific references to Delug) for such a position. The Applicant requests that the Examiner provide such support should the Examiner maintain the rejection”.  However, Examiner notes that the rejection is not a 102 rejection, and therefore does not require a citation from the primary reference Delug.  The merits of the rejection stand on their own.  There are only 2 possible scenarios, and it would be obvious to try either scenario for the reasons laid out in the rejection.  Applicant requests that Examiner provide support, however, Applicant has not provided any reasoning 

Applicant argues “to the extent that the Examiner is relying on “Officially Noticed” facts to reject claims 2, 15, 16 and 18, the Applicant hereby traversers such Official Notice based at least on the above discussion, and specifically requests the Examiner to provide documentary evidence of such “Officially Noticed” facts should the Examiner maintain the rejection”.  However, Examiner notes that in any rejection where something was stated as being old and well known, example evidence was indeed provided (in the form of newspapers, google, and Microsoft windows).  Applicant has not adequately traversed any findings of Official Notice or explained why the examples given would not be capable of immediate demonstration, and therefore no specific references need be presented.  With regards to claims 15 and 16, no Official Notice was taken.  No evidence is needed, as there is no argument that could be made that there are more scenarios beyond the 2 possible ones laid out in those claims, namely “same time” and “different times”.  

All arguments are believed to have been addressed by the response paragraphs above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621